Citation Nr: 0820803	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran's service treatment records (STRs) 
are negative for any indication of hearing loss.  There is no 
report of complaint, treatment or diagnosis in any of the 
veteran's STRs.  The veteran's separation examination did not 
show any problems with his ears, but his auditory thresholds 
were not reported.

An August 2006 VA treatment record indicates that the veteran 
was going to undergo left ear surgery later that month.  
Copies of the VA medical records concerning the left ear have 
not been requested and should be requested.  See 38 C.F.R. 
§ 3.159(c)(2) (2007).  

The veteran asserts that he first noticed problems with his 
hearing during Basic Training and at Engineering AIT school.  
He contends that he trained with the M14, hand grenades and 
the bazooka without hearing protection.  In addition, he 
claims he was subjected to mortar attacks in Vietnam and was 
subjected to heavy equipment noise during the performance of 
his duties in service.  

A private audiogram from March 2002 shows high frequency 
hearing loss in the veteran's right ear and severe mixed 
hearing loss in his left ear.  The report also notes noise 
exposure at work.  The veteran contends that he wore ear 
protection at all times during his post service employment.

A VA treatment report from December 2005 noted that the 
veteran reported a history of military, occupational and 
recreational noise exposure.  The veteran reported that he 
always wore the required ear protection on the job and when 
he was shooting recreationally.  A VA consultation note from 
May 2006 indicated that the veteran had bilateral hearing 
loss for many years, left greater than right, as well as a 
history of noise exposure in service and in the veteran's 
post service employment.  A May 2006 audiology note indicated 
sensorineural hearing loss in the right ear ranging from 
normal to moderately severe and thresholds for the left ear 
reflecting a mixed hearing loss with larger air-bone gaps and 
hearing levels ranging from mild to severe.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the service treatment records are negative for any 
indication of hearing loss, the veteran is competent to 
attest to his exposure to noise and acoustic trauma during 
service and that he first began experiencing hearing loss 
during such service.  As such his reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  See 
McLendon, supra.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  Therefore, the Board finds that the veteran should be 
afforded a VA audiological examination to determine whether 
his current hearing loss is related to his military service.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records dated from August 2006 to present.  
This should include a copy of the August 
28, 2006 left ear surgical treatment 
report.  

2.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of any hearing loss 
disability.  With respect to each such 
diagnosed disability, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
hearing loss disability is medically 
related to the veteran's active military 
service.  The entire claims file must be 
made available to the designated examiner, 
and the report of the examination should 
include discussion of the veteran's 
documented medical history and assertions. 

3.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



